Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 1 of 26 Page ID #:250

                                                                                        Ae ~
                                                                                        ~~~_
                                                                                  ~
      DARRELL HALLETT
    1 1024 Bayside Drive, #114
   2 Newport Beach, CA 92660                                                ~ ~             ,~ ~. ~
     (949)933-1132                                                      2~ ~~ ~~~J~ 13 P,~ ~'• J O
                                                                                     r , - - ~.  , „~ T
   3
      In Pro Per                                                        ~,{ r ,_
                                                                          y._~t 1 4-.    -     ~~~
                                                                                               A
   4

   5
                                    UNITED STATES DISTRICT COURT
  6
                                   CENTRAL DISTRICT OF CALIFORNIA
   7

   8

  9 I I DARRELL HALLETT                                    Case No. 8:18-cv-01491-DOC-JDEx
 10                  Plaintiff,
                                                           PLAINTIFF'S REPLY TO
 11           u                                            DEFENDANTS' MOTION TO
 12                                                        DISMISS
        ST LIBERTY, LLC; and G. ROBERT
 13                                                        Date: November 14, 2018
        TONEY; and ALAN SWIMMER
                                                           Time: 2:30 p.m.
 14                                                        Place: Courtroom 9D
                     Defendants.
 l ti

 16

 17
             Plaintiff DARRELL HALLETT submits the following reply in support of Opposition to
 18
          Defendants', ST LIBERTY, LLC, G. ROBERT TONEY, and ALAN SWIMMER'S Motion ~
 19
          to Dismiss Plaintiff's Amended Complaint for Damages.
 20                                                   REPLY
 21          Plaintiff DARRELL HALLETT entered into a written agreement to refinance the boat
 22       and pay it off early, with Defendants ST LIBERTY, LLC, G. ROBERT TONEY, and

 23       ALAN SWIMMER,through an email chain which began on or about March 27, 2018.
         (EXHIBITS)
 ?4
             Defendants' Reply to Plaintiff's Opposition to Defendant's Motion to Dismiss, is
 25
          nothing short of an attempt at "Misdirection", a form of deception employed by criminals
 26       for the purpose of pickpocketing.
 27

 28                                                     -~ -
                                  Plaintiff's Reply to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 2 of 26 Page ID #:251


            The attached emails support Plaintiff's Opposition by clearly documenting
   1
         Defendants' communications with Plaintiff, and Essex Credit(who Defendant claims h
  2
         is the "prior owner"), in which Defendants agree to a boat survey, pay-off amount, pay
  3      off date, pay-off wiring instruction and/or mailing instructions, and promise to move the
  4      Court to release the Arrest Order in satisfaction of the mortgage. Emails and text
  5      messages (EXHIBITS)further document Defendants' breach of this agreement.

  6         Breach of Contract is just one of the Defendants' many torts against which damagE
         have been suffered by the Plaintiff.
  7
                                              CONCLUSION
  8
         Based on the above, Plaintiff submits the Defendant's Motion to Dismiss should be
  9
        denied.
 lU

 11      Dated: November 13, 2018                          Respectfully Submitted,
 12                                                                                         ~~,
                                                                                       ~~
 13                                                        By:                     ~
                                                                 DA RELL HALLETf
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

28
                              Plaintiff's Reply to Defendants' Motion to Dismiss
  Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 3 of 26 Page ID #:252




                                                                                                                                                                                                     Uate:04/04/2018 AppIa:XX5437
Dear Darrell Halle[t,
We have reviewed your boat application for credit, and are pleased to inform you that the credit request has been approved.
Please read care(uliy the terms and conditions upon which this request tivas epproved:
                                                                                                                        `.lodel:38 E%PRESS CRUISER • 38 STERN 425 HP                                                 Ycar:200B
                                                                                     Make: FOUNTAIN POWERBOATS
                                                                                                                                                                                                    Aaprcved Lo2n Arro~nt:590,000.00
                                                                                      APR: 5.477E                A~p~ovec Term:24U mantAs                                                       estimated Man:hty Aayment: 561 .77
                                                                                                                                                                                                                                   you if
To start your Ivan closing proeess, we require the +nformation as listed below. Please (ax the information (usi~~ this letter as a cover sheet) to 1-888-233-28)5 and then notify me via email to expect your fax. We will contact
additional documentation or information is required.
     • REFI RV: PAYO=F CURREVT _END'tR (Re: Ltortgagee: St Liberty Ilc) TU BAN<
     • Signed In or Out of Wager Survey by Accredited Surveyor
     • APP~iCANT TO aROV DE A ~ERMANEhT ?HYSICAL RESIDENCE AUDRcSS ANA CO'VTACT t1 FOR F!l~ RECORD (can be nearest relative/ friend)
     • Proof of Insurance will be needed prior td Gundine
     • Clear and legible copy of Driver License for all Borrowers
     • Copy of current year registration
     • Copy of Ownership Documentation •Coast GuardJState Registration
     • Information on the aermanent Location LVhere Vessel will be kept
      •~ Verizon LTE
Case 8:18-cv-01491-DOC-JDE       9:16
                           Document    PM 11/13/18 Page 4~of100%
                                    30 Filed                     ~
                                                             26 Page ID #:253
                    Personal Hotspot: 1 Connection




                         The Surveyor was here and
                         the Sheriff wouldn't let him
                         in. The banks already
                         approved the loan.



                             don't know why you did
                            that. You were getting
                            funded this week.




         ~~ T ~~ I. ~~~~~                                   B
Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 5 of 26 Page ID #:254



                                                                     1

                          Allan Swimmer/Boat Loan




          Darrell:
          Please direct all
          correspondence to our
          attorney, Marc Cefalu.
          believe you've already been
          provided his contact
          information.
          Have a great day.




            .                                                      ~:
         C~'

                                          :~       ~;~                   ~
Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 6 of 26 Page ID #:255



                                                                     1

                          Allan Swimmer/Boat Loan




          Of course not.




          Looks like your going to
          have to lawyer up buddy. in
          both cases!



         ~~          ~~

                               ..
                              ~t M:
                               .Y/
                                         ~-                   B
 Re: FORMAL PAY-OFF DEMAND
         Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 7 of 26 Page ID #:256

              I l l s
              r~ ~ I            I Please note address change

                                    1560 Sawgrass Corporate Parkway, Suite 452 Fort Lauderdale. Florida

                        I ( US

                   I P          ~ 33323-2855

                                    Office/Direct: +1 {954)990.1060

                        I       ~   Mobile +1(954j 647-7194

                                    Facsimile: +1(954)602.0783

                                    E-mail: grtoney@natliq.com




                                    National Liquidators and iVafional Maritime Services are widely known as the global leaders in the
                                    recovery, seizure, arrest, remarketing and custody of both marine vessels and aircraft. Affiliated
                                    companies, MariTech Services, BlueWater Marine Transport, WatchStander and Maritime Capital
                                    Group, are represented to assist with transportation, maintenance, finance and security for
                                    vessels. Additional information is available on all the companies through
                                    htt ps://urldefense.oroofgoint.com/v2/url?u=http-3A www.tch-2Dllc.com&d=DwICaQ&
                                    c=euGZstcaTD(IvimEN8b7iXrwgOf-v5A Cdp~nVfii~V1M&r=PDZYeWREiAIcU2U~monoLD0es5e5E-
                                    9UxQ6Bud3iJNl&m=VQxXCwlwgBvi6h1qAJ9aBaF-1dlzeLvlTzfZlvFsYlo&
                                    s=t~f3lkoaF3PjNNlXVOVuFwTYZFQ-hXP Z EvnzBxu6~&e=.



                                    The information contained in this transmission may contain confidential data intended for our
                                    clients of the entity named herein. If you receive this transmission in error and are not the
                                    intended recipient, you are hereby notified that any dissemination, copying or retention of this
                                    information is strictly prohibited. If you have received this transmission in error, please notify the
                                    sender by electronic reply or by telephone and delete any record. Do not retain a copy.




                    I       I -"-"-Original Message-----

          i    I I          ~       From: darrell@frozen7.com [mailto:darretl@frozen7.com]

                                    Sent: Tuesday, March 27, 2018 5:18 AM

               I    I ( To: Bob Toney (External Contact) <~rtenevC~natmars.com>



7 of8                                                                                                                            11/10/18, 1:34 PM
 Re: Boat Loan
           Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 8 of 26 Page ID #:257


            -----Original Message-----
            From: darrell@frozen7.com [mailto:darrell~afrozen7.corr~]
            Sent: Tuesday, March 27, 2018 5:18 RM
            To: Bob Toney (External Contact) <~rtoney(~natmars.com>
            Subject:

            Bob,
            I'+ie submitted a loan application to a bank to refinance the boat.
            They are requesting a copy of the latest bank ~?lling statement to verify the loan
            holder and the balance owed.
            I told them it was TD Bank since that is who the loan was assigned to.
            Some banks won't refinance a private loan, or LLC.
            Are you able to send me something with TD Bank on it?
            Best, Darrell




Z of 2                                                                                    11/10/18, 1:33 PM
Re: Boat Loan
          Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 9 of 26 Page ID #:258


         Subject: Re: Boat Loan
         From: darrell@frozen7.com
         Date: 3/27/18, 12:26 PM
         To: G Robert Toney <GRToney@natliq.com>
         CC:"Alan Swimmer(E~ernai Contact)" <aswimmer@natmars.com>

        Bob,
                                                                                   the boat goes
        By law I am entitled to pay off the outstanding balance at any time before
        to Sheriffs auction.
                                                                                   final payoff
        This is a formal demand for a final statement showing the legal lender and
        for the bank.
        The next contact will be from my attorney if you do not comply with my demand.
        Best, Darrell Hallett
FORMAL PAY-OFF DEMAND
        Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 10 of 26 Page ID #:259


        Subject: FORMAL PAY-OFF DEMAND
        From: darreli@frozen7.com
        Date: 3/27/18, 12:38 PM
        To: G Robert Toney <GRToney@natliq.com>
        CC:"Alan Swimmer (External Contact}" <aswimmer@natmars.com>

        My   attorney will file the lawsuit when necessary.
                                                                            statement, the bank I
        In   the meantime, if you comply with my demand for a formal payoff
        am   working with will pay you off within 10 days.
                                                                      ting intentional fraud.
        If   you decline, it will support my claim that you are commit


        On 3/27/18 12:27 PM, G Robert Toney wrote:
          Are declining the offer?

          If so, have your attorney contact me.

                                                                                  l.
          This email will serve as formal waiver his need to go through my counse

          G. Robert Toney

          Please note address change
          1569 Sawgrass Corporate Parkway, Suite 452
          Fort Lauderdale. Florida US 33323-2855
          Office/Direct: +1 (954) 990.1060
          Mobile +1 (954) 647-7194
          Facsimile:    +1 (954) 602.0783
          E-mail: grtoneylalnatliq.com


                                                                           known as the global
          National Liquidators and National Maritime Services are widely
                                                                     custody of both marine
          leaders in the recovery, seizure, arrest, remarketing and
                                                                       es, B1ueWater Marine
          vessels and aircraft. Affiliated companies, MariTech Servic
                                                                          ented to assist with
          Transport, WatchStander and Maritime Capital Group, are repres
                                                          ty for vessel s. Additional information
          transportation, maintenance, finance and securi
          is available on all the companies through www.tch-llc. com.

                                                                            ential data intended
          The information contained in this transmission may contain confid
                                                                            transmission in error
          for our clients of the entity named herein. If you receive this
                                                                       that any dissemination,
          and are not the intended recipient, you are hereby notified
                                                               prohib ited.  If you have received
          copying or retention of this information is strictly
                                                                         onic reply or by
          this transmission in error, please notify the sender by electr
          telephone and delete any record. Do not retain a copy.


             -----Original Message-----
             From: darrell(~frozen7.com [mailto:darrell(~frozen7.com]
             Sent: Tuesday, March 27, 2018 3:26 PM
             To: G Robert Toney <GRTon~(~natliq.com>
             Cc: Alan Swimmer (External Contact) <aswimmer(~natmars.com>
             Subject: Re: Boat Loan

             Bob,


                                                                                           11/10/18, 1:33 PM
1 of3
 Re: Boat Loan
          Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 11 of 26 Page ID #:260

         Subject: Re: Boat Loan
         From: darreli@frozen7.com
         Date: 3/27/18, 12:26 PM
         To: G Robert Taney <GRToney@natliq.com>
         CC:"Alan Swimmer (External Contact)" <aswimmer@natmars.com>

         Bob,
         Sy law I am entitled to pay off the outstanding balance at any time before the boat goes
         to Sheriffs auction.
         This is a formal demand for a final statement showing the legal lender and final payoff
         for the bank,
         The next contact will be from my attorney if you do not comply with my demand.
         Best, Darrell Hallett



         On 3/27/18 6:12 AM, G Robert Toney wrote:
           fir Hallett,

            We are no longer responding to your demands to produce documents when you continue to
            ignore our requests.

            You are in payment default, there is no insurance on the boat and you are in violation
            of a federal court order.

            We will pay you X10,060.@9 to turn over possession of the collateral.   This offer is
            good until Thursday, March 31, 2018.

            The transfer will be to our attorney's escrow account and be released to your
            designated account upon the collateral being surrendered to our agent.

           Please advise.

           ~. Robert Toney

           Please note address change
           1560 Sawgrass Corporate Parkway, Suite 452
           Fort Lauderdale. Florida US 33323-2855
           Office/Direct: +1 (954) 990.1060
           Mobile +1 (954) 647-7194
           Facsimile:   +1 (954) 602.0783
           E-mail: grtoney(~natliq.com


           National Liquidators and National Maritime Services are widely known as the global
           leaders in the recovery, seizure, arrest, remarketing and custody of both marine
           vessels and aircraft. Affiliated companies, MariTech Services, BlueWater Marine
           Transport, WatchStander and Maritime Capital Group, are represented to assist with
           transportation, maintenance, finance and security for vessels. Additional information
           is available on all the companies through www.tch-llt.com.

           The information contained in this transmission may contain confidential data intended
           for our clients of the entity named herein. If you receive this transmission in error



L of2                                                                                       11/23/18,2:22 PM
ate: hUKMAL PAY-OFF DEMAND
        Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 12 of 26 Page ID #:261

       Subject: Re: FORMAL PAY-OFF DEMAND
       From: darrell@frozen7.com
       Date: 3/27/18, 12:56 PM
       To: G Robert Toney <GRToney@natliq.com>
       CC:"Alan Swimmer (External Contact)" <aswimmera~natmars.com>

       This is business for, but personal for me. The boat is my children's and my home.
       The payoff must be a formal statement on letterhead, my information, the boats
       information, an account number, etc. Do not include any negative wordage like "late
       fees'°.
       Include TD Sank as the assignee as the documents state.
       Use my mailing address as: 1024 Bayside Dr, #114, Newport Beach, CA 92660
       An email will not suffice.

       On 3/27/18 12:43 PM, G Robert Toney wrote:
       ~ Mr. Hallett,

         You are making this more difficult and contentious than is necessary.   Please don't
         waste my time with idle threats.

         I will get you a payoff, but it tti~ill be from ST Liberty, who is your lender and is a
         real company. You may have your financial institution contact me directly and I will
         easily explain how the payoff can work and they will protect their interests.

         I will calculate and forward in a few moments

         G. Raber~t Toney

         Please note address change
         1560 Sawgrass Corporate Parkway, Suite 452
         Fort Lauderdale. Florida US 33323-2855
         Office/Direct: +1 (954) 990.1960
         Mobile +1 (954) 647-7194
         Facsimile:   +1 (954) 602.0783
         E-mail: ~rtoneVClnatliq.com


         National Liquidators and National Maritime Services are widely known as the global
         leaders in the recovery, seizure, arrest, remarketing and custody of both marine
         vessels and aircraft. Affiliated companies, MariTech Services, 81ueWater Marine
         Transport, uJatchStander and Maritime Capital Group, are represented to assist with
         transportation, maintenance, finance and security for vessels. Additional information
         is available on all the companies through wt~w.tch-llc.com.

         The information contained in this transmission may contain confidential data intended
         for our clients of the entity named herein. If you receive this transmission in error
         and are not the intended recipient, you are hereby notifies! that any dissemination,
         copying or retention of this information is strictly prohibited. If you have received
         this transmission in error, please notify the sender by electronic reply or by
         telephone and delete any record. Do not retain a copy.


         -----Original Message-----



of4                                                                                      11/13/18,2:22 PM
Re: FORMAL PAY-OFF DEMAND
       Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 13 of 26 Page ID #:262

       Subject: Re: FORMAL PAYOFF DEMAND
       From: darrelf@frozen7.com
       Date: 3/27/18, 12:56 PM
       To: G Robert Toney <GRToney@natliq.com>
       CC:"Alan Swimmer (External Contact}" <aswimmer@natmars.com>

       This is business for, but personal for me. The boat is my children's and my home.
       The payoff must be a formal statement on letterhead, my information, the boats
       information, an account number, etc. Do not include any negative wordage like "late
       fees".
       Include TD Bank as the assignee as the documents state.
       Use my mailing address as: 1024 Bayside Dr, #114, Newport Beach, CA 92660
       An email will not suffice.

       On 3/27/18 12:43 PM, G Robert Toney wrote:
         Mr. Hallett.

         You are making this more difficult and contentious than is necessary.   Please don't
         waste my time with idle threats.

         I will get you a payoff, but it will be from ST Liberty, who is your lender and is a
         real company. You may have your financial institution contact me directly and I will
         easily explain how the payorf can work and they will protect their interests.

         I will calculate and forward in a few moments

         G. Robert Toney

        Please note address change
        1560 Sawgrass Corporate Parkway, Suite 452
        Fort Lauderdale. Florida US 33323-2855
        Office/Direct: +1 (954) 990.1060
        Mobile +1 (954) 647-7194
        Facsimile:   t1 (954) 602.0783
        E-mail: ~rtone~(~natliq.com


        National Liquidators and National Maritime Services are widely known as the global
        leaders in the recovery, seizure, arrest, remarketing and custody of both marine
        vessels and aircraft, Affiliated companies, MariTech Services, BlueWater Marine
        Transport, WatchStander and Maritime Capital Group, are represented to assist with
        transportation, maintenance, finance and security for vessels. Additional information
        is available on all the companies through www.tch-llc.com.

        The information contained in this transmission may contain confidential data intended
        for our clients of the entity named herein. If you receive this transmission in error
        and are not the intended recipient, you are hereby notified that any dissemination,
        copying or retention of this information is strictly prohibited. If you have received
        this transmission in error, please notify the sender by electronic reply or by
        telephone and delete any record. Do not retain a copy.


        -----Original Message-----



of4                                                                                     11/10/18, 1:33 PM
         Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 14 of 26 Page ID #:263

         From: darreil@frozen7.com
         Date: 3/28/18, 4:29 PM
         To: "Bob Toney (External Contact)" <grtoney@natmars.com>

         Bob,
         Alan is uncooperative.
         I need a payoff balance that does not have any negative information attached to it.
         Please provide that for me today to complete my refi.
         Best, Darrell




1 of 1                                                                                   11/10/18.9:48 PM
Re: REVISED PAYOFF
        Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 15 of 26 Page ID #:264

       Subject: Re: REVISED PAYOFF
       From: Jarrell@frozen7.com
       Date: 4/3/18, 2:11 PM
       To: Alan Swimmer <aswimmer@natmars.com>
       CC:"G. Robert Toney - Natiiq" <grtoney@natliq.com>, Marc Cefalu - "Cox,""Wootton," Griffin Hansen
       & "Poulos," LLP "(MCefalu@CWLFIRM.com)" <MCefalu@CWLFIRM.com>

       OK, send the TOTAL DUE ONLY to the bank please.


       On 4/3/18 2:05 PM,Alan Swimmer wrote:

          ST LIBERTY LLC
          Payoff quote
          Darrel Hallett
          As of 4/6/18


           Description                                         Amount
           Principal                                               67,928.59
           Interest                                                 6,276.60
           Late charges(4 months past due)                             40.00
           Prepayment penalty                                       2,037.86
           Attorneys fees due to arrest warrant                     3,679.50
           Investigation fees —skip trace                           1,650.00
           TOTAL DUE                                               81,612.55

         Prior quote did not include prepayment penalty.


         Alan Swimmer, Principal
         National Maritime Services, Inc.
         ST Liberty, LLC
         ASwimmer(a)NatMars.com
         +1203 988-4184


         From: Alan Swimmer
         Sent: Wednesday, iVlarch 28, 2018 1:05 PM
         To: darrellCa~frozen7.com
        Cc: G. Robert Toney - Natliq <~rtonevC~natliq.com>; Marc Cefalu -Cox, Wootton, Griffin Hansen &Poulos, LLP
        (MCefalu@CWLFIRM.com} <MCefalu@CWLFtRM.com>
         Subject: RE: FORMAL PAY-OFF DEMAND as requested


         ST LIBERTY LLC
         Payoff quote
         Darrel Hallett
         As of 3/28/18


          Description                                         Amount
          Principal                                               67,928.59
          Interest                                                 5,858.03



of8                                                                                                        11/10/18, 1:37 PM
2e: Darrell Hallett loan payoff
           Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 16 of 26 Page ID #:265


               Eric J Hanserd ~ RV &Marine Loan Consultant I Essex Credit Division ~ NMLS 565690
               2527 Camino Ramon ,San Ramon,Ca 94583
               Phone: 925-843-3147 ~TTY/TDD: 1-800-659-5495 I Fax: 402-918-6595
               ehanserdCJessexcredit.con,, Mail Code:NC-B07-3C-H



               From: Alan Swimmer [mailto:aswimmer(a~natmars.comJ
               Sent: UJednesday, April 04, 2018 12:38 PM
               To: Hanserd, Eric <Eric.HanserdCa~bankofthewest.com=
               Cc: darrell(c~frozen7.com
               Subject: RE: Darrell Hallett loan payoff

               LOAN STATEMENT
               ST LIBERTY LLC, a private lender

                Darrell Hallett has requested we send the payoff amount on the loan secured by a 2008 Fountain 38', Official
                N umber 1229074, Hull ID FGQ8E111H708.
                We hold the ship mortgage secured by this vessel. Through April 6, 2018, the payoff amount is $81,E12.55.

                Wire instructions are attached hereto.

                                                                                                                  owner of
                By way of reference, I should be well-known to some of Bank of the West's team, as I am the prior
                Essex Credit Corporation.

               Aian Swimmer, Principal
               ST Liberty, LLC
               ASwimmer[~NatMars.com
               +1 203 988-4184


               From: Hanserd, Eric (mailto:Eric.HanserdCa~bankofthewest.comj
               Sent: Tuesday, April 3, 2018 5:57 PM
               To: Alan Swimmer <aswimmer@natmars.com>
               Subject: RE: Darrell Hallett loan payoff

                H i Alan,


                                                                                                                      show
                Can you provide a loan statement verifying the HIN #and collateral . The instructions provided do not
                this . Is this private financing?

               Eric J Hanserd ~ RV &Marine Loan Consultant I Essex Credit Division ~ NMLS 565690
               2527 Camino Ramon ,San Ramon,Ca 94583
               Phone: 925-843-3147 ~TTYlTDD: 1-800-659-5495 I Fax: 402-918-6595
               ehanserda(~.essexcredit.com Mail Code:NC-B07-3C-H



                From: Alan Swimmer [mailto:aswimmer@natmars.com]
                Sent: Tuesday, April 03, 2018 2:12 PM



                                                                                                                   11/10/18, 1:37 PM
3 of4
Re: Darrell Hallett loan payoff
           Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 17 of 26 Page ID #:266

            To: Hanserd, Eric <Eric.Hanserd@bankofthewest.com>
            Cc: Darrell Hallett <darrell@frozen7.com>
            Subject: Re: Darrell Hallett loan payoff

            Eric

            Payment by cashier check is acceptable. Kindly indicate the anticipated timing, as the payoff is only calculated
            through April 6th.

            Best regards,

            Alan Swimmer
            National Maritime Services Inc
            ST Liberty LLC
            +1 203 988-4184
            ASwimmer@NatMars.com

            From handheld device
            Please excuse all typos

            On Apr 4, 2018, at 5:46 PM, Hanserd, Eric <Eric.Hanserd@bankofthewest.com> wrote:

             Hi Alan,




            1h~e are not able to wire funds to a private lender ..n this case eve would send a cashiers check payable to ST
            L{BERTY !_LC by federal express once we can fund the loan.

            Eric J Hanserd ~ RV &Marine Loan Consultant I Essex Credit Division ~ NMLS 565690
            2527 Camino Ramon ,San Ramon,Ca 94583
            Phone: 925-843-3147 ~TTY/TDD: 1-800-659-5495 I Fax: 402-918-6595
            ehanserd~essexcredit.cor: Mail Code:NC-B07-3C-H



            From: Alan Swimmer ~mailto:aswimmer(a~natmars.comj
            Sent: Wednesday, April 04, 2018 12:38 PM
            To: Hanserd, Eric <Eric.HanserdC~bankofthewest.com>
            Cc: darrell~frozen7.com
            Subject: RE: Darrell Hallett loan payoff

            LOAN STATEMENT
            ST LIBERTY LLC, a private lender

            Darrell Hallett has requested we send the payoff amount on the loan secured by a 2008 Fountain 38', Official
            N umber 1229074, Hull ID FGQ8E111H708.
            We hold the ship mortgage secured by this vessel. Through April 6, 2Q18,:he payoff amount is $81,612.55.

            Wire instructions are attached hereto.




                                                                                                                     11/10/18, 1:37 PM
 of4
Ete: Darrell Haltett loan payoff
           Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 18 of 26 Page ID #:267

             By way of reference, i should be welt-known to some of Bank of the West's team, as I am the prior owner of
             Essex Credit Corporation.

             Aian Swimmer, Principal
             ST Liberty, LLC
             ASwimmer@NatMars.com
             +1 203 988-4184


            From: Hanserd, Eric [mailto:Eric.HanserdCa@bankofthewest.com]
            Sent: Tuesday, Aprii 3, 2018 5:57 PM
            To: Alan Swimmer <aswimmer@natmars.com>
            Subject: RE: Darrell Hafiett loan payoff

             Hi Alan,



            Can you provide a loan statement verifying the HIN #and collateral . The instructions provided do not show
            this . Is this private financing?

            Eric J Hanserd ~ RV &Marine Loan Consultant I Essex Credit Division ~ NMLS 565690
            2527 Camino Ramon ,San Ramon,Ca 94583
            Phone: 925-843-3147 ~TTY/TDD: 1-800-659-5495 I Fax: 402-918-6595
            ehanserd~essexcredit.com Maii Code:NC-607-3C-H



            From: Afan Swimmer [mailto:aswimmer@natmars.comJ
            Sent: Tuesday, April 03, 2018 2:12 PM
            Ta: Hanserd, Eric <Eric.HanserdC~bankafthewest.com>
            Cc: Jarrell@frozen7.com
            Subject: Darrell Hallett loan payoff

            Darrell Hallett had requested we send the payoff amount on the loan secured by his 2008 Fountain.
            We hold the ship mortgage secured by the vessel.
            Through April 6, 218,that amount is $81,612.55.

            Wire instructions are attached hereto.

           Alan Swimmer, Principal
           ST Liberty, LLC
           ASwimmer(a~NatMars.com
           +1 203 988-4184




           I MPORTANT NOTICE: This message is intended only for the addressee and may contain confidential,
           privileged information. tf you are not the intended recipient, you may not use, copy or disclose any
           information contained in the message. If you have received this message in error, please notify the sender
           by reply e-mail and delete the message.




of4                                                                                                             11/10/18, 1:37 PM
Re: Darrell Hallett loan payoff
          Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 19 of 26 Page ID #:268

            +1 203 988-4184
            From: Hanserd, Eric [mailto:Eric.Hanserd@bankofthewest.comj
            Sent: Wednesday, April 4, 2018 7:40 PM
            To: Alan Swimmer <aswimmer@natmars.com>
            Cc:'INFO@HAILETTCOMPANY.COM' <INFO@HALLETTCOMPANY.COM>
            Subject: RE: Darrell Hallett loan payoff

             Alan,

            Our process to have everything completed and funding in place is right at 7 to 10 business days from the point
            we have the items listed on Mr. Hallet's approval. At this point we would not be able to have funding in place
            by the 6th. I would suggest that we get a re-calculated payoff out to Aril 23rd . We generally require a 10 to 15
            day payoff from the date we can get loan documents out to the customer. This payoff date can very because of
            the items required to move forward one of which is an in or out of water marine condition and valuafion
            survey. The above date may change again depending on how quickly Mr. Hallet can get the marine survey
            completed and over to us.

            Eric J Hanserd ~ RV &Marine Loan Consultant I Essex Credit Division ~ NMLS 565690
            2527 Camino Ramon ,San Ramon,Ca 94583
            Phone: 925-843-3147 ~TTYlTDD: 1-800-659-5495 I Fax: 402-918-6595
            ehanserdaC~.essexcredit.com Mail Code:NC-607-3C-H



            From: Alan Swimmer (mailto:aswimmer@natmars.coml
            Sent: Wednesday, April 04, 2018 3:27 PM
            To: Hanserd, Eric <Eric.Hanserd@bankofthewest.com>
            Cc: Darrell Hallett <darrell@frozen7.com>
            Subject: Re: Darrell Hallett loan payoff

            Eric

            Payment by cashier check is acceptable. Kindly indicate the anticipated timing, as the payoff is only calculated
            through April 6th.

            Best regards,

            Alan Swimmer
            National Maritime Services Inc
            ST Liberty LLC
            +1 203 988-4184
            ASwimmer@NatMars.com

            From handheld device
            Please excuse all typos

            On Apr 4, 2018, at 5:46 PM, Hanserd, Eric <Eric.Hanserd@bankofthewest.com> wrote:

            Hi Alan,




of4                                                                                                                  11/10/18, 1:39 PM
Re: Darrell Hallett loan payoff
           Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 20 of 26 Page ID #:269

         Subject: Re: Darrell Hallett loan payoff
         From: Jarrell@frozen7.com
         Date: 4/5/18, 3:39 PM
         To: Alan Swimmer <aswimmer@natmars.com>
         CC:"G. Robert Toney" <grtoney@natmars.com>

          sent them the survey from 7/16 to see if that will be acceptable.

         On 4/5/18 3:27 PM,Aian Swimmer wrote:

            If the loan pays off in full, we will move the court to release the arrest order.

            We wil{ also issue a satisfaction of mortgage.

            Please provide a copy of the appraval letter and indicate timing for survey, as described below.

            Alan Swimmer
            yationa~ Maritime Services Inc
            ST Liberty LLC
            +1 203 988-4184
            ASwimmer@NatMars.com

            From handheld device
            Please excuse all typos

            O~ Apr S, 2018, at 6:17 PM,"Jarrell@frozen7.com" <darrel!(a~frozen7.com> wrote:

           Alan,
           Please explain the legalities of how the payoff relates to the arrest, and release of the loan and any other
           obligations.
           Thank you, Darrell

            On 4/5/18 7:Z6 AM, Alan Swimmer wrote:

              LOAN STATEMENT
              ST LIBERTY LLC, a private lender

              Darrell Hallett has requested we send the payoff amount on the loan secured by a 2008 Fountain 38', Official
              N umber 1229074, Hull ID FGQ8E111H708.
              We hold the ship mortgage secured by this vessel. Through April 23, 2018, the payoff amount is $82,43.18.

              Alan Swimmer, Principal
              ST Liberty, LLC
              ASwimmer(a~IVatMars.com
              +1 203 988-4184
              From: Hanserd, Eric [mailto:Eric.Hanserd(~bankofthewest.coml
              Sent: Wednesday, April 4, 2018 7:40 PM



of4                                                                                                               11/10/18, 1:37 PM
        Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 21 of 26 Page ID #:270

       From: darrell@frozen7.com
       Date: 4/21/18, 1:46 PM
       To:"Bob Toney (External Contact)" <grtoney@natmars.com>, Alan Swimmer
       <aswimmer@seizureandcustody.com>

       Bob and Alan,
       The boat surveyor showed up this morning to survey the boat and the sheriff would not
       allow him to.
       It's the same guy that did it before, so he will have it back right away.
       The bank is ready to fund the payoff. They just need this survey.
       Can you allow him access to the boat this weekend to complete the survey so the bank can
       fund you?
       Please advise.
       Thank you, Darrell Hallett




of 1                                                                                   11/10/18, 1:38 PM
Re
        Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 22 of 26 Page ID #:271


        Subject: Re:
        From: darreil@frozen7.com
        Date: 4/21/18, 5:28 PM
        To: "Bob Toney (External Contact)" <grtoney@natmars.com>, Alan Swimmer
        <aswimmer@seizureandcustody.com>

        The surveyor's name is John Kipper.
        His number is 949-705-7377
                                                                the survey and the US Marshall
        Call him. He will confirm that he showed up today to do
        restricted access.

        On 4/21/18 1:46 PM, darrell(~frozen7.com wrote:
        ~ Bob ar~d Alan,
                                                                          the sheriff would not
          The boat surveyor showed up this morning to survey the boat and
          allow him to.
                                                                        right away.
          It's the same guy that did it before, so he will have it back
          The bank is ready to fund the payoff. They just need this survey.
                                                                        the survey so the bank
          Can you allow him access to the boat this weekend to complete
          can fund you?
          Please advise.
          Thank you, Darrell Hallett




                                                                                          11/13/18, 2:41 PN
l ofl
       Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 23 of 26 Page ID #:272

       From: Jarrell@frozen7.com
       Date: 4/21/18, 2:40 PM
       To: Marc Cefalu - "Cox," "Wootton," Griffin Hansen & "Poulos," LLP "(MCefalu@CUVLFIRM.com)"
       <MCefalu@CWLFIRM.com>
       CC:"Bob Toney (External Contact)" <grtoney@natmars.com>, Alan Swimmer
       <aswimmer@seizureandcustody.com>

       Marc,
       I wanted to discuss settlement on the boat.
       My bank gave me a commitment letter contingent an a survey.
       The survey company showed up today to complete the survey, and the US Marshall would not
       let him access.
       Bob ryas aware that I was refinancing the boat to pay him off. He would have been funded
       ne~ct week.
       The court is not going to look kindly on your client if he refuses settlement in full,
       just to rack up fees.
       Please let me know your intentions.
       Best, Darrell Hallett




of 1                                                                                         11/10/18, 1:38 PM
Re: Darrell Hallett loan payoff
          Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 24 of 26 Page ID #:273

         Subject: Re: Darrell Hallett loan payoff
         From: darrell@frozen7.com
         Date: 6128/18, 2:08 PM
         To: Alan Swimmer <aswimmer@natmars.com>,"Bob Toney (External Contact)"
         <g rtoney@natmars.com>
         CC:"'INFO@HALLETTCOMPANY.COM"' <INFO@HALLETTCOMPANY.COM>

         Can you clarify hov+r the payoff went from $82,403.18 through Apri123, 2018 but now the is $111,445.58 when
         the boat was seized on Aprii 21,2018?
         You already included attorneys and investigation fees, which shouldn't have gone up.(see below)

         Darrell Hallett has requested we send the payoff amount on the loan secured by a 2008 Fountain 38', Official
         N umber 1229074, Hull ID FGQSE111H708.
         We hold the ship mortgage secured by this vessel. Through April 23, 2018, the payoff amount is $82,403.18.

          Description                                            Amount
          Principal                                                 67,928.59
          I nterest                                                  6,276.60
          Late charges(4 months past due)                               40.00
          Prepayment penalty                                         2,037.86
          Attorneys fees due to arrest warrant                       3,679.50
          Investigation fees —skip trace                             1,650.00
          TOTAL DUE                                                 81,612.55

         Presently owed:

          Principal                               67,928.59
          Interest through today                   9,997.23
          CWL charges                             11,697.86
          Investigation/P I                       14,843.45
          US Marshal deposit                       5,000.00
          Prepayment penalty                       1,978.45
          PAYOFF                                 111,445.58




        On 4/5J18 7:26 AM,Alan Swimmer wrote:

           LOAN STATEMENi
           ST LIBERTY LLC, a private lender

           Darrell Hallett has requested we send the payoff amount on the loan secured by a 2008 Fountain 38', OfFicial
            N umber 1229074, Hull ID FGQ8E111H708.
           1/Ve hold the ship mortgage secured by this vessel. Through April 23, 2018, the payoff amount is $82,403.18.

           Alan Swimmer, Principal
           ST Liberty, LLC
           ASwimmer(a~Natl~lars.com


of4                                                                                                              11/13/18, Z:43 PM
Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 25 of 26 Page ID #:274




  l
         /                               ~~         (Full Name)
 2
            ~                                         ddress Line l)
  3
                                                 g~~~~
                                                    (Address    ne 2)
 ~~
                 y~~ 9~~ -- ~/~~                    (Phone Number)
             T
  5
      ~~in Pro Per
      ~
 6    (indicate Piaintiffor Defendant)


 7
  8
                                      UNITED STATES DISTRICT COURT
  9                                  CENTRAL DISTRICT OF CALIFORNIA
 10

 11
                                                                    ~ Case No.:~F/K'~C~'~/~~~~-~~' —
 12                                                                                               ~x
 13                         Plaintiff,
                                                                    ~ PROOF OF SERVICE BY MAIL
 14              vs.
        C                                `    '(~
 IS


 16   C~ ~~                         ~ ` an
 17

 18

 19
                            Defendant(s).
20

21

22
            I,                                -1                   ,declare as follows:
23                            (name f person s rving documents)

24
                 My address is            `%/f~
25
                                                                                          which is located in the
26
      ~ county where the mailing described below took place.
27

28


                                                                        1
      Pro Se Clinic Form                                       Proof ofService
Case 8:18-cv-01491-DOC-JDE Document 30 Filed 11/13/18 Page 26 of 26 Page ID #:275




  1
                 On                ~~                ,I served the documents)described as:
                           (dat of mailing)
  2

  3
                                              (h the names of the documenu you are ma~lmg)
  4
                ~77~r~            ~' ~~s~
  5

  6

  7

  8

  9

 10

 11

 12   on all interested parties in this action by placing a true and correct copy thereof in

 13   a sealed envelope, with first-class postage prep id thereon, and deposited said
 14   envelope in the United States mail at or in                           ~                                  _    ,
                                                                                   city and state of mai mg)

 15   addressed to:
      '!,./!~--~ /- ~ff~r~                            (name)                                                       (name)
 16
      ~~~~~~f~                    ~~~(address)                                                                     (address)
 17
      !!i'ts'j+~           ~~ L        ~/~~~address)                                                               (address)
 1g
      ~j~, ~~~'(,9,~~Lfj~l                            (address)                                                    (address)
 19

 20
                I declare under penalty ofperjury that the foregoing is hue and correct.
 21

 22   Executed on          /l~~~/,~                          at       /VB~~I~9~'C~ `2.. , ~i'~
                           ~        (date)                                          ity and state ofsi
 23

 24                                                          (51,x)
2~                                                                                    ~~
                                                             (print    me
26

27

28


                                                                  2
      Pro Se Clinic Form                                  Proof of Service
